21 A.3d 1182 (2011)
207 N.J. 31
In the Matter of Queen E. PAYTON, an Attorney at Law (Attorney No. XXXXXXXXX).
D-121 September Term 2010, 068539
Supreme Court of New Jersey.
July 14, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-441, that QUEEN E. PAYTON of RAHWAY, who was admitted to the bar of this State in 2001, should be reprimanded for violating RPC 5.5(a) (engaging in the unauthorized practice of law), and good cause appearing;
It is ORDERED that QUEEN E. PAYTON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.